                                                                                 E-FILED
                                                    Wednesday, 30 June, 2021 02:21:46 PM
                                                            Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS

CHARLES TIGNER,                   )
                                  )
   Plaintiff,                     )
                                  )
   v.                             )    19-CV-3101
                                  )
DR. MARCOWITZ,                    )
                                  )
   Defendant.                     )
                                  )

                               OPINION

        On May 30, 2019, Plaintiff filed this case pro se from his

detention in the Rushville Treatment and Detention Center. He

pursues a claim against Dr. Marcowitz, the doctor at the facility, for

constitutionally inadequate medical care following Plaintiff's hip

replacement surgery in April 2018. Plaintiff has since been released

from the facility.

        Dr. Marcowitz moves for summary judgment. At the summary

judgment stage, the evidence is viewed in the light most favorable to

the nonmovant, with material factual disputes resolved in the

nonmovant's favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Defendants' proposed facts are accepted to the extent



                                 Page 1 of 9
supported by cites to admissible evidence and not disputed by

Plaintiff. Fed. R. Civ. P. 56; CDIL-LR 7.1(D).

      In order to survive summary judgment, Plaintiff must point

to evidence which allows a reasonable inference that Dr. Marcowitz

acted "purposefully, knowingly, or recklessly" and that the medical

care Dr. Marcowitz provided was "objectively unreasonable." Turner

v. Paul, 963 F.3d 1011, 1015 (7th Cir. 2020). A purposeful,

knowing, or reckless state of mind is more than negligence or even

gross negligence. Id.; Pittman by and through Hamilton v. County

of Madison, 970 F.3d 823, 828 (7th Cir. 2020)("At bottom,

Miranda’s first inquiry encompasses all states of mind except for

negligence and gross negligence."). Whether the medical care

provided was objectively unreasonable requires consideration of

"'the totality of facts and circumstances faced by the individual

alleged to have provided medical care" without regard to the

provider's subjective beliefs. Turner, 963 F.3d at 1015 (quoting

McCann v. Ogle County, 909 F.3d 881, 886 (7th Cir. 2018).

     No rational juror could find that Dr. Marcowitz's treatment

decisions were objectively unreasonable. The evidence shows that

Plaintiff received a total hip replacement on April 4, 2018. Plaintiff

                               Page 2 of 9
had a follow-up appointment with the surgeon, Dr. Crickard, about

two weeks later, who recommended physical therapy and another

follow-up appointment in one month. [Def's Undisp. Facts 5, 14,

15.]

       On April 22, 2018, a few days after the follow-up with Dr.

Crickard, Plaintiff reported to the facility's health care unit because

Plaintiff's dressing was saturated. [Def's Undis. Fact 18.] The nurse

noted signs of infection, and Dr. Marcowitz saw Plaintiff the next

day. Dr. Marcowitz came to a different conclusion, noting that the

wound was clean and dry, with no drainage, redness, or

tenderness. [Def's Undis. Fact 24.] Dr. Marcowitz next saw Plaintiff

on May 3 and ordered an x-ray and a culture to check for infection.

The culture showed the presence of staphylococcus aureus, which

is a common bacteria that can cause infection if conditions are

favorable. [Def's Undis. Facts 28-32.] On May 7, 2021, Dr.

Marcowitz prescribed Augmentin for two weeks and admitted

Plaintiff to the facility infirmary two days later for observation.

       Plaintiff saw the surgeon, Dr. Crickard, for a follow-up on May

10, 2018. Dr. Crickard recommended continuation of the

Augmentin and a follow-up in one week. Four days later, Dr.

                                Page 3 of 9
Crickard recommended using a "wound vac" to remove excess

drainage and promote healing. [Def's Undis. Facts 42-46.]

Construing inferences in Plaintiff's favor, the wound vac was not

provided until after May 17, but there is no information suggesting

that Dr. Marcowitz was responsible for that delay. [5/17/18

Quincy Med. Group Record, recounting that the facility had not

ordered the wound vac because a nurse had determined that the

wound was not draining.]

     Dr. Marcowitz saw Plaintiff on May 21, 2018 and continued

the Augmentin and wound vac. Plaintiff saw Dr. Crickard on May

24, 2018, who continued the antibiotics and instructed that the

wound vac should cover the whole wound, which implies that the

wound vac had not been correctly applied, but there is no more

information about who was responsible for applying the wound vac.

[5/24/2018 note from Dr. Crickard, d/e 63-3.]

     According to Plaintiff's medical records, Plaintiff's wound

stopped showing signs of infection by June 6, 2018. [Def's Undis.

Fact 60.] Dr. Crickard noted in a June 5 follow-up that no drainage

was observed on the dressing and that the incision looked better.

[6/5/2018 note from Dr. Crickard, d/e 63-3.]

                               Page 4 of 9
     Over the next year, Plaintiff continued to complain of pain and

of what he believed were recurrent infections. Many of those

subjective complaints could not be objectively verified by Dr.

Marcowitz or Dr. Crickard. Dr. Marcowitz repeatedly examined the

surgical site, ordered pain medicine, ordered an antibiotic several

times, and ordered several cultures, blood tests, and x-rays.

Plaintiff does not dispute that he did not partake of the physical

therapy offered on any regular basis. [Def's Undis. Facts 60-145.]

     In June 2019, Plaintiff asked for a second opinion. Dr.

Marcowitz referred Plaintiff to another orthopedic surgeon, Dr.

Gonzalez, for a second opinion. [Def's Undis. Facts 145-146.] Also

in June 2019, Plaintiff reported that his incision had opened, and a

nurse noted copious drainage and swelling. [Def's Undis. Fact 153.]

Dr. Marcowitz saw Plaintiff the next day and ordered cultures and

Augmentin. The cultures showed the presence of staphylococcus

aureus, but a follow-up blood test showed a normal white blood cell

count, which indicated no infection, according to Dr. Marcowitz.

[Def's Undis. Fact155.] Plaintiff does not dispute that he refused

further dressing changes on July 3, 2019, indicating the wound had

healed. [Pl.'s 156.] In August 2019, Plaintiff again reported

                               Page 5 of 9
swelling, and Dr. Marcowitz again ordered antibiotics and more

cultures. The cultures showed alpha streptococcus, which is a

common bacterium and not streptococcus pneumoniae, which can

lead to serious infections, according to Dr. Marcowitz. [Def's Undis.

Fact161.]

     Plaintiff saw Dr. Gonzalez in October 2019 for a second

opinion. Dr. Gonzalez ordered labs, cultures, an x-ray, and a CT

scan, all recommendations which Dr. Marcowitz followed. [Def's

Undis. Fact 164.] The x-ray showed no "radiographic evidence of

acute disease" and an intact joint replacement. [Def's Undis. Fact

167.] Neither Plaintiff nor Dr. Marcowitz say what the CT scan

showed, and the Court did not find those results in the record after

a cursory search. Dr. Marcowitz avers that the blood labs from

December 2019 showed a normal white blood cell count but he does

not explain other values which appear to be out of range. Plaintiff

offers medical records which show that he continued to have

difficulty with periodic swelling and discharge near the surgical site

in 2020. [2/21/20 medical notes dated 2/21/20, 3/15/20,

7/13/20, 63-2, pp. 26, 28, 30.]



                               Page 6 of 9
     Plaintiff was scheduled to see Dr. Gonzalez in January 2020

for a follow-up, but Dr. Gonzalez cancelled that appointment. The

appointment then could not be rescheduled, at least as of the date

Dr. Marcowitz signed his affidavit in May 2020, due to the

pandemic. [Dr. Marcowitz Aff. ¶ 170.] Dr. Marcowitz avers that, to

his knowledge, Dr. Gonzalez has not recommended any other tests

or course of treatment. Id. ¶ 171. Dr. Marcowitz filed his summary

judgment motion in August 2020, and Plaintiff was released from

the facility in April 2021.

     Plaintiff argues that Dr. Marcowitz should have promptly

referred Plaintiff to Dr. Crickard for corrective surgery at the first

sign of infection or to a different surgeon when Dr. Crickard did not

perform corrective surgery. However, Plaintiff has no evidence that

corrective surgery was the proper course of treatment. Dr. Crickard

did not recommend corrective surgery, nor does Plaintiff point to

any recommendation from Dr. Gonzalez for surgery. Dr. Crickard

recommended the continuation of antibiotics and the wound vac,

both of which successfully cleared Plaintiff's infection, at least

temporarily. Plaintiff contends that his need for another surgery



                                Page 7 of 9
was obvious, but that is not something within a layperson's

knowledge.

     Plaintiff also argues that Dr. Marcowitz's approach caused

Plaintiff to develop multiple, recurrent infections at Plaintiff's wound

site. An inference does arise that Plaintiff did have recurrent

infections that resolved with antibiotics but then returned, but that

does not mean that Dr. Marcowitz's approach was outside the

acceptable standard of care. Dr. Marcowitz avers that "[c]ultures of

Mr. Tigner's left hip, both anaerobic and deep tissue cultures, have

only revealed the presence of common, relatively harmless

bacterium that do not warrant higher acuity care. Despite that,

when Mr. Tigner presents with signs of an infection, I treat him with

a course of antibiotic, which has been successful in the past." [Dr.

Marcowitz Aff. ¶ 172.] Dr. Marcowitz followed all of Dr. Crickard's

recommendations, sent Plaintiff for a second opinion, ordered the

diagnostics tests recommended by both specialists, and also

repeatedly ordered his own tests. Neither Dr. Marcowitz nor Dr.

Crickard were able to objectively correlate Plaintiff's subjective

complaints of pain and difficulty functioning. In short, Plaintiff

believes that Dr. Marcowitz should have done something different,

                                Page 8 of 9
but no competent evidence in the record suggests what that

something different should have been.

     IT IS ORDERED that Defendant's motion for summary

judgment is granted. [56.] This action is dismissed, with

prejudice. Plaintiff takes nothing. The clerk is directed to

enter judgment.

     If Plaintiff seeks to appeal, then Plaintiff must file a notice

of appeal in this case within 30 days of the entry of judgment.

ENTERED: June 30, 2021

FOR THE COURT:
                                 s/Sue E. Myerscough
                                SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                              Page 9 of 9
